Case 2:17-cv-11625-PDB-DRG ECF No. 9 filed 05/08/20        PageID.1329    Page 1 of 20




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JYMARIO DAVON DOOLEY,
                                              Case No. 17-cv-11625
                   Petitioner,
v.                                            Paul D. Borman
                                              United States District Judge
THOMAS MACKIE,
                                              David R. Grand
               Respondent.                    United States Magistrate Judge
_______________________________/

                       OPINION AND ORDER
       DENYING THE PETITION FOR A WRIT OF HABEAS CORPUS,
     DECLINING TO ISSUE A CERTIFICATE OF APPEALABILITY, AND
     DENYING LEAVE TO PROCEED IN FORMA PAUPERISON APPEAL

       Petitioner Jymario Davon Dooley filed a pro se habeas corpus petition under

28 U.S.C. § 2254. The petition challenges Petitioner’s convictions for first-degree,

felony murder, Mich. Comp. Laws § 750.316(1)(b), conspiracy to commit assault

with intent to rob while armed, Mich. Comp. Laws § 750.157a, Mich. Comp. Laws

§ 750.89, and assault with intent to rob while armed, Mich. Comp. Laws § 750.89.

Petitioner claims that there was insufficient evidence to support his convictions and

that the jury’s verdict was against the great weight of the evidence. The Court agrees

with the State, which argues in an answer to the petition that Petitioner’s claims are

procedurally defaulted and meritless or not cognizable on habeas review.

Accordingly, the Court denies the petition.
Case 2:17-cv-11625-PDB-DRG ECF No. 9 filed 05/08/20       PageID.1330    Page 2 of 20




                                 I. BACKGROUND

      Petitioner and co-defendant Dreshawn Glaspie were tried before a jury in

Jackson County Circuit Court. The facts and evidence at trial have been accurately

summarized as follows:

      Defendants’ convictions arise from the shooting death of Phillip
      Johnson, Jr., in the early morning hours of September 29, 2014, in
      Jackson, Michigan. At trial, Khalil Davenport and William Houston—
      both of whom testified pursuant to plea agreements that allowed them
      to plead guilty to unarmed robbery—described the events that led up to
      Johnson’s death. Most significantly, Davenport and Houston testified
      that [Dreshawn] Glaspie asked them earlier in the evening if they
      wanted to rob Johnson, and that Houston called Dooley, who owned a
      gun, after Davenport, Houston, and Glaspie had developed a plan for
      the robbery and decided that they needed a gun to complete the deed.
      Later, Davenport, Houston, and Glaspie met up with Dooley, and all of
      the men agreed that Dooley would participate in the theft of a metal box
      where Johnson kept his marijuana.

      At some point after 1:30 a.m., Davenport went to Johnson’s house in
      order to hang out with Johnson, learn if anyone else was at the home,
      and find out where the metal box was located. After Davenport
      exchanged several text messages with Glaspie, the remaining
      conspirators went to Johnson’s house and waited outside. At
      approximately 3:00 a.m., Johnson indicated that he needed to work in
      the morning, and Davenport stated that he would go home. Davenport
      walked to the door, with Johnson following him, and opened it. Outside
      stood Dooley and Glaspie, both wearing ski masks. Dooley was
      pointing a gun in Davenport’s direction. Davenport and Johnson yelled
      in surprise. Davenport dropped to the ground—moving out of the way
      so that Dooley and Glaspie could move past him into the house—and
      ran out of the residence. As he ran away from the scene, he heard one
      or two gunshots. Similarly, Houston, who had remained in the driveway
      during the incident, testified that he heard a gunshot ring out from the
      front of Johnson’s house, prompting him to run down the street.



                                         2
Case 2:17-cv-11625-PDB-DRG ECF No. 9 filed 05/08/20        PageID.1331     Page 3 of 20




People v. Dooley, No. 327942, 2016 WL 6127723, at *1 (Mich. Ct. App. Oct. 18,

2016).

      There was additional evidence that Petitioner made certain admissions to an

acquaintance named Gonze Hayes. According to Hayes, Petitioner said that he went

to a house on the night of the crime, that a gun somehow fired, and that someone

was shot; he then grabbed some “weed” and ran. See 4/21/15 Trial Tr. at 74-80, ECF

No. 7-8, PgID 743–749.

      Neither Petitioner, nor Glaspie, testified or presented any witnesses.

Petitioner’s defense theory was that he was not present at Johnson’s house on the

night of the crime. He also maintained that reasonable doubt existed because there

were discrepancies in Davenport and Houston’s testimonies, and Hayes’ testimony

was unreliable because of his substance abuse and other things that could have

clouded his judgment or what he had heard.

      On April 23, 2015, the jury found Petitioner guilty, as charged, of first-degree,

felony murder, conspiracy to commit assault with intent to rob while armed, and

assault with intent to rob while armed. On June 4, 2015, the trial court sentenced

Petitioner to life imprisonment without the possibility of parole for the murder

conviction and concurrent terms of life imprisonment with the possibility of parole

for the conspiracy and assault convictions.




                                          3
Case 2:17-cv-11625-PDB-DRG ECF No. 9 filed 05/08/20        PageID.1332     Page 4 of 20




      Petitioner appealed as of right, claiming that the evidence was insufficient to

support his convictions and that the verdict was against the great weight of the

evidence. He also moved for a remand so that he could file a motion for new trial in

the state trial court. The Michigan Court of Appeals granted the motion for a remand,

but it limited the remand to the issue of whether the verdict was against the great

weight of the evidence. See People v. Dooley, No. 327942 (Mich. Ct. App. Mar. 17,

2016).

      On remand, the trial court held a hearing at which Petitioner’s appellate

attorney argued that the physical evidence did not point to Petitioner and that the co-

defendants who testified against Petitioner got a deal and used Petitioner as a

scapegoat. The trial court disagreed with counsel’s assessment of the case and stated

at the conclusion of the hearing that

      Mr. Dooley was . . . contacted by one of the other three because he’d
      have a gun and . . . when they got up there they thought he was just
      gonna brandish it and they said that he fired it and killed Mr. Johnson.
      And I remember Mr. Johnson was dying in the arms of his uncle . . . .

      The jury heard it all. They were instructed to look much more closely
      at the co-defendants’ testimony because they were getting deals. That
      was disclosed to them. And after hearing all the evidence the jury found
      him guilty. And I cannot sit here and say that it was against the great
      weight of the evidence. He was the only one that had the gun and he
      was hanging out with these guys, they all went over to rob the other guy
      of a little bit of marijuana and [a] little bit of cash and killed Mr.
      Johnson. Your motion is denied.




                                          4
Case 2:17-cv-11625-PDB-DRG ECF No. 9 filed 05/08/20        PageID.1333     Page 5 of 20




People v. Dooley, No. 2014-3525-FC (Jackson Cty Cir. Ct. Apr. 19, 2016), ECF No.

7-12, PgID 1205.

      Following the remand, the Michigan Court of Appeals affirmed Petitioner’s

convictions. See Dooley, No. 327942, 2016 WL 6127723. The Court of Appeals

stated that Petitioner’s convictions were supported by sufficient evidence and that

the trial court did not abuse its discretion when it denied Petitioner’s motion for new

trial and rejected his weight-of-the-evidence claim.

      Petitioner then attempted to file an application for leave to appeal in the

Michigan Supreme Court. But he sent his application to the trial court and to the

Michigan Court of Appeals instead of the Michigan Supreme Court, and when he

tried to correct the error, the Michigan Supreme Court informed him that it was too

late to file his application. See Answer Opposing Pet. for Writ of Habeas Corpus,

ECF No. 6-1, PgID 126-128; see also Affidavit of Larry Royster, ECF No. 7-14,

PgID 1308.1

      On May 19, 2017, Petitioner filed his habeas corpus petition, raising the two

claims that he presented to the Michigan Court of Appeals. The State argues in an

answer to the petition that: both of Petitioner’s claims are procedurally defaulted;


      1
        The number for the Michigan Court of Appeals case mentioned in paragraph
two of Mr. Royster’s affidavit does not correspond to the actual case number for
Petitioner’s state appellate case. However, exhibits to the State’s answer to the
habeas petition clearly demonstrate that Petitioner failed to file a timely application
for leave to appeal in the Michigan Supreme Court.
                                          5
Case 2:17-cv-11625-PDB-DRG ECF No. 9 filed 05/08/20          PageID.1334     Page 6 of 20




Petitioner is not entitled to relief on his first claim because the evidence at trial was

sufficient, and the Michigan Court of Appeals did not unreasonably apply any

Supreme Court decision; and Petitioner’s second claim is not cognizable on habeas

review. See Answer Opposing Pet. for Writ of Habeas Corpus, ECF No. 6.

      In a reply brief, Petitioner reiterates his habeas claims and asserts that his

issues were properly raised in the State’s appellate courts, that any default is not

attributable to him, and that the State’s arguments are groundless. He also seeks

appointment of counsel, oral arguments, and an evidentiary hearing. See Reply Brief

in Support of Pet. for Writ of Habeas Corpus, ECF No. 8.

      Having reviewed the pleadings and record, the Court agrees with the State’s

arguments. Accordingly, the Court denies the habeas petition and Petitioner’s

requests for appointment of counsel, oral arguments, and an evidentiary hearing.

          II. EXHAUSTION OF STATE REMEDIES; PROCEDURAL DEFAULT

      A preliminary question is whether Petitioner procedurally defaulted his

claims. His failure to properly raise his claims in the Michigan Supreme Court

implicates the exhaustion and procedural default requirements in habeas corpus

cases. Gray v. Netherland, 518 U.S. 152, 161 (1996). The doctrine of exhaustion of

state remedies requires state prisoners to give the state courts an opportunity to act

on their claims before they present their claims to a federal court in a habeas corpus




                                           6
Case 2:17-cv-11625-PDB-DRG ECF No. 9 filed 05/08/20        PageID.1335     Page 7 of 20




petition. See 28 U.S.C. § 2254(b)(1), (c); O'Sullivan v. Boerckel, 526 U.S. 838, 842

(1999).

      The exhaustion requirement is satisfied if the prisoner “invok[es] one

complete round of the State’s established appellate review process,” including a

petition for discretionary review in the State’s highest court “when that review is

part of the ordinary appellate review procedure in the State.” O’Sullivan, 526 U.S.

at 845, 847. Thus, to properly exhaust state remedies, a prisoner must fairly present

the factual and legal basis for each of his claims to the state court of appeals and to

the state supreme court before raising the claims in a federal habeas corpus petition.

Wagner v. Smith, 581 F.3d 410, 414–15 (6th Cir. 2009).

      Petitioner raised his habeas claims in the Michigan Court of Appeals, but he

did not fairly present his claims to the Michigan Supreme Court. Although he

attempted to file an application for leave to appeal in the Michigan Supreme Court,

he mailed his application to the wrong courts, despite clear instructions on where to

mail the application. When he attempted to correct the error, the Michigan Supreme

Court stated that the Michigan Court Rules precluded it from filing the application

at such a late date.

      “If the petition[er] fails to raise a claim on appeal, in violation of a state

procedural rule, that claim is subject to procedural default and will not be reviewed

by federal courts unless the petitioner demonstrates cause and prejudice for his


                                          7
Case 2:17-cv-11625-PDB-DRG ECF No. 9 filed 05/08/20        PageID.1336     Page 8 of 20




default.” West v. Carpenter, 790 F.3d 693, 697 (6th Cir. 2015). Petitioner has not

shown “cause” for his procedural default. Instead, he merely states that any default

or non-compliance with rules is not attributable to him. Because Petitioner has not

shown “cause” for his noncompliance with Michigan’s Court Rules, the Court need

not determine whether Petitioner was prejudiced by his procedural error. Smith v.

Murray, 477 U.S. 527, 533 (1986); Simpson v. Jones, 238 F.3d 399, 409 (6th Cir.

2000).

      In the absence of “cause and prejudice,” a habeas petitioner may pursue a

procedurally defaulted claim if he can demonstrate that the Court’s failure to

consider his claims will result in a fundamental miscarriage of justice. Coleman v.

Thompson, 501 U.S. 722, 750 (1991). “A fundamental miscarriage of justice results

from the conviction of one who is ‘actually innocent.’ ” Lundgren v. Mitchell, 440

F.3d 754, 764 (6th Cir. 2006) (citing Murray v. Carrier, 477 U.S. 478, 496 (1986)).

“To be credible, [a claim of actual innocence] requires [the] petitioner to support his

allegations of constitutional error with new reliable evidence—whether it be

exculpatory scientific evidence, trustworthy eyewitness accounts, or critical physical

evidence—that was not presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995).

      Petitioner has not presented the Court with any new evidence. Therefore, his

claims are procedurally defaulted. For the following reasons, Petitioner’s claims also

lack substantive merit.


                                          8
Case 2:17-cv-11625-PDB-DRG ECF No. 9 filed 05/08/20        PageID.1337    Page 9 of 20




                                  III. THE MERITS

      In his first claim, Petitioner alleges that there was insufficient evidence to

support his convictions because there was no showing that he participated in the

crime. He contends that the primary evidence against him was the testimony of

witnesses who were unreliable. In his only other claim, Petitioner alleges for similar

reasons that the verdict was against the great weight of the evidence.

      A “weight-of-the-evidence argument is a state-law argument,” and “a federal

court is only allowed to review issues of federal law in a habeas proceeding.” Nash

v. Eberlin, 258 F. App’x 761, 764 n.4 (6th Cir. 2007). Therefore, the only questions

here are whether the evidence was sufficient to sustain Petitioner’s convictions and

whether the state appellate court’s adjudication of Petitioner’s claim was objectively

reasonable.

      A. Clearly Established Federal Law

              1. Generally

      Under the Antiterrorism and Effective Death Penalty Act (“AEDPA”), a

federal court may not grant an application for the writ of habeas corpus on any claim

that was adjudicated on the merits in state court unless the state-court decision (1)

“was contrary to, or involved an unreasonable application of, clearly established

Federal law,” as determined by the United States Supreme Court, or (2) “was based

on an unreasonable determination of the facts in light of the evidence presented in


                                          9
Case 2:17-cv-11625-PDB-DRG ECF No. 9 filed 05/08/20          PageID.1338    Page 10 of 20




 the State court proceeding.” 28 U.S.C. § 2254(d). A decision of a state court is

 “contrary to” clearly established federal law if the state court arrives at a conclusion

 opposite to that reached by the Supreme Court on a question of law, or if the state

 court decides a case differently than the Supreme Court has on a set of materially

 indistinguishable facts. Williams v. Taylor, 529 U.S. 362, 405–406 (2000). An

 “unreasonable application” occurs when “a state-court decision unreasonably

 applies the law of [the Supreme Court] to the facts of a prisoner’s case.” Id. at 409.

       “[A] federal habeas court may not issue the writ simply because that court

 concludes in its independent judgment that the relevant state-court decision applied

 clearly established federal law erroneously or incorrectly. Rather, that application

 must also be unreasonable.” Id. at 411. “AEDPA thus imposes a ‘highly deferential

 standard for evaluating state-court rulings,’ Lindh v. Murphy, 521 U.S. 320, 333, n.

 7 (1997), and ‘demands that state-court decisions be given the benefit of the doubt,’

 Woodford v. Visciotti, 537 U.S. 19, 24 (2002) (per curiam).” Renico v. Lett, 559 U.S.

 766, 773 (2010). To obtain a writ of habeas corpus from a federal court, a state

 prisoner must show that the state court’s ruling on his or her claim “was so lacking

 in justification that there was an error well understood and comprehended in existing

 law beyond any possibility for fairminded disagreement.” Harrington v. Richter, 562

 U.S. 86, 103 (2011).




                                           10
Case 2:17-cv-11625-PDB-DRG ECF No. 9 filed 05/08/20          PageID.1339     Page 11 of 20




              2. Clearly Established Federal Law for
              Sufficiency-of-the-Evidence Claims

       The critical inquiry on review of a challenge to the sufficiency of the evidence

 supporting a criminal conviction is

       whether the record evidence could reasonably support a finding of guilt
       beyond a reasonable doubt. But this inquiry does not require a court to
       “ask itself whether it believes that the evidence at the trial established
       guilt beyond a reasonable doubt.” Instead, the relevant question is
       whether, after viewing the evidence in the light most favorable to the
       prosecution, any rational trier of fact could have found the essential
       elements of the crime beyond a reasonable doubt. This familiar standard
       gives full play to the responsibility of the trier of fact fairly to resolve
       conflicts in the testimony, to weigh the evidence, and to draw
       reasonable inferences from basic facts to ultimate facts.

 Jackson v. Virginia, 443 U.S. 307, 318–19 (1979) (internal citations and footnote

 omitted) (emphases in original). “Circumstantial evidence may support a conviction,

 McKenzie v. Smith, 326 F.3d 721, 727 (6th Cir. 2003), and such evidence need not

 remove every reasonable hypothesis except that of guilt. Walker v. Russell, 57 F.3d

 472, 475 (6th Cir. 1995).” Apanovitch v. Houk, 466 F.3d 460, 488 (6th Cir. 2006).

       Under AEDPA, moreover, a habeas court’s “review of a state-court

 conviction for sufficiency of the evidence is very limited,” Thomas v. Stephenson,

 898 F.3d 693, 698 (6th Cir. 2018), because Jackson claims are “subject to two layers

 of judicial deference,” Coleman v. Johnson, 566 U.S. 650, 651 (2012) (per curiam).

 First, it is the responsibility of the jury to decide what conclusions should be drawn

 from the evidence admitted at trial. Johnson, 566 U.S. at 651 (quoting Cavazos v.


                                           11
Case 2:17-cv-11625-PDB-DRG ECF No. 9 filed 05/08/20         PageID.1340    Page 12 of 20




 Smith, 565 U.S. 1, 2 (2011) (per curiam)). “And second, on habeas review, ‘a federal

 court may not overturn a state court decision rejecting a sufficiency of the evidence

 challenge simply because the federal court disagrees with the state court. The federal

 court instead may do so only if the state court decision was ‘objectively

 unreasonable.’ ” Id. (quoting Cavazos, 565 U.S. at 2); see also Tanner v. Yukins, 867

 F.3d 661, 672 (6th Cir. 2017) (stating that “two layers of deference apply [to a

 sufficiency-of-the-evidence claim], one to the jury verdict, and one to the state

 appellate court”), cert. denied, 138 S. Ct. 1283 (2018).

       B. Application

       Petitioner makes three arguments to support his claim that there was

 insufficient evidence at trial to support his convictions. See Pet. at 5 and Attachment

 A, pp. 25–26, ECF No. 1, PgID 5, 46–47. The Court addresses each of Petitioner’s

 arguments in turn.

              1. Presence

       Petitioner alleges first that there was insufficient evidence of his presence at

 the scene. William Houston, however, testified that, after finalizing the plan to rob

 Johnson, he, Petitioner, and Glaspie went to Johnson’s home to commit the robbery.

 After the three of them arrived at Johnson’s house, they waited in the driveway for

 about ten or fifteen minutes. Johnson’s front door then opened, and Petitioner ran to

 the door with Glaspie. A few seconds later, Houston heard a gunshot coming from

                                           12
Case 2:17-cv-11625-PDB-DRG ECF No. 9 filed 05/08/20         PageID.1341    Page 13 of 20




 the house, and he ran away. He saw Davenport and Glaspie running behind him, but

 not Petitioner. See 4/22/15 Trial Tr. at 23–37, PgID 942–956.

        Davenport testified that he was inside Johnson’s house before the shooting,

 and as he opened the door to leave the house, he saw Petitioner at the door. Petitioner

 was wearing a mask, and he pointed a gun in Davenport’s direction. Petitioner then

 went inside the house, and as Davenport fled, he heard one or two gunshots. He saw

 Houston and Glaspie running behind him, but not Petitioner. See 4/21/15 Trial Tr.

 at 167–168, 174–178, 221, 224, 236–237, PgID 836–837, 843–847, 890, 893, 905–

 906.

        According to Gonze Hayes, Petitioner admitted that he was at the victim’s

 home, that somebody got shot, and that he subsequently grabbed some “weed” and

 ran. See id. at 74–80, PgID 743–749. Although Hayes failed to testify that Petitioner

 had said he shot the victim, Detective Brett Stiles testified that when he interviewed

 Hayes, Hayes told him that Petitioner had said he shot Johnson. See 4/22/15 Trial

 Tr. at 133, ECF No. 7-9, PgID 1052.

        The testimony of Davenport, Houston, and Hayes was ample evidence that

 Petitioner was present at the crime scene. Their testimonies, moreover, were

 corroborated in part by Detective Stiles and another law enforcement official. As

 explained by the Michigan Court of Appeals,

        Deputy [Sheriff] Kyle Ruge testified that he stopped Dooley, who was
        sweating profusely, at the intersection of Mansion Street and South
                                           13
Case 2:17-cv-11625-PDB-DRG ECF No. 9 filed 05/08/20          PageID.1342     Page 14 of 20




       Jackson Street at 3:33 a.m., which was only 10 minutes after Duane
       Gossett, Johnson’s uncle, called 911. Detective Brett Stiles testified that
       the location of the stop was close to Davenport’s house and only a half
       mile from Johnson’s house.

 Dooley, No. 327942, 2016 WL 6127723, at *2.

       Petitioner, nevertheless, contends that Davenport, Houston, and Hayes were

 unreliable witnesses. Petitioner notes that Davenport and Houston agreed to plead

 guilty to unarmed robbery in exchange for their testimony against him and Glaspie.

       Davenport and Houston, however, were candid with the jury about their plea

 agreements, and the trial court instructed the jurors that Davenport and Houston were

 considered accomplices whose testimony should be viewed more cautiously than the

 testimony of an ordinary witness. The trial court also charged the jurors to consider

 whether the plea agreements that Davenport and Houston made with the prosecutor

 affected their credibility and tended to show bias or self-interest. 4/23/15 Trial Tr. at

 13–14, ECF No. 7-10, PgID 1165–1166. Given these instructions, the jury was able

 to fairly assess the reliability of Davenport’s and Houston’s testimonies.

       The jury also had an adequate opportunity to assess Hayes’s credibility.

 Although Petitioner contends that Hayes established a partial alibi for his

 whereabouts on the night of the crime, the Michigan Court of Appeals correctly

 pointed out that “Hayes identified contradictory time frames throughout his

 testimony, and he expressly stated that he did not look at a clock when he spoke with



                                            14
Case 2:17-cv-11625-PDB-DRG ECF No. 9 filed 05/08/20         PageID.1343    Page 15 of 20




 Dooley on the night of the incident, so that any time frames identified during his

 testimony were mere estimates.” Dooley, No. 327942, 2016 WL 6127723, at *3.

       Petitioner also contends that Hayes’ testimony was untrustworthy because

 Hayes (i) could not distinguish between statements that Petitioner made to him and

 rumors in the community, (ii) was an admitted alcoholic, who had suffered a recent

 head injury, and (iii) had a motive for suggesting that someone else committed the

 crime because Hayes himself was a suspect at one time. A reviewing court, however,

 “does not reweigh the evidence or redetermine the credibility of witnesses . . . .”

 Matthews v. Abramajtys, 319 F.3d 780, 788 (6th Cir. 2003). “It is the province of

 the factfinder to weigh the probative value of the evidence and resolve any conflicts

 in testimony.” Id. Thus, “[a]n assessment of the credibility of witnesses is generally

 beyond the scope of federal habeas review of sufficiency of evidence claims.” Id.

       Here, the jury could have concluded from all the evidence that Petitioner was

 present at Johnson’s home when the shooting occurred. Thus, Petitioner’s argument

 that there was insufficient evidence of his presence at the scene lacks merit.

              2. Intent

       Next, Petitioner alleges that there was insufficient evidence of the required

 intent for felony murder. He contends that the conspirators did not plan a shooting,

 that there was no testimony about an intent to shoot, much less an intent to kill or to




                                           15
Case 2:17-cv-11625-PDB-DRG ECF No. 9 filed 05/08/20          PageID.1344     Page 16 of 20




 cause great bodily harm, and that the testimony demonstrated the shooting was an

 accident, not felony murder. In Michigan,

       [t]he elements of felony murder are (1) the killing of a person, (2) with
       the intent to kill, do great bodily harm, or create a high risk of death or
       great bodily harm with the knowledge that death or great bodily harm
       was the probable result, (3) while committing, attempting to commit,
       or assisting in the commission of an enumerated felony.

 People v. Lane, 308 Mich. App. 38, 57–58 (2014). The only element in dispute here

 is malice, that is, the intent to kill, the intent to do great bodily harm, or the wanton

 and willful disregard of the likelihood that the natural tendency of the defendant’s

 behavior is to cause death or great bodily harm. People v. Aaron, 409 Mich. 672,

 728 (1980).

       The facts and circumstances of the killing may give rise to an inference
       of malice. A jury may infer malice from evidence that the defendant
       intentionally set in motion a force likely to cause death or great bodily
       harm. Malice may also be inferred from the use of a deadly weapon.

 People v. Carines, 460 Mich. 750, 759 (1999) (citations omitted).

       In the present case, there was testimony that the original plan did not include

 shooting Johnson. See 4/21/15 Trial Tr. at 176–77, 240, ECF No. 7-8, PgID 845–

 846, 909; 4/22/15 Trial Tr. at 33, 37–38, ECF No. 7-9, PgID 952, 956–957.

 Nevertheless, Petitioner brought a gun to Johnson’s home, and the plan was to

 brandish the gun to facilitate a robbery. By bringing a gun to Johnson’s house for

 the purpose of robbing Johnson, Petitioner set in motion a force likely to cause death

 or great bodily harm. Furthermore, Davenport testified that Petitioner pointed the

                                            16
Case 2:17-cv-11625-PDB-DRG ECF No. 9 filed 05/08/20         PageID.1345   Page 17 of 20




 gun in his direction when he opened the door to Johnson’s home, see 4/21/15 Trial

 Tr. at 168, ECF No. 7-8, PgID 837, and the medical examiner testified that Johnson

 died from a gunshot wound to the chest, see id. at 50, PgID 719. The jury could

 have inferred from the use of a deadly weapon and the nature and location of

 Johnson’s injury that Petitioner had an intent to kill Johnson.

       Further, the Michigan Court of Appeals reasonably concluded that there was

 sufficient evidence for the jury to find that Petitioner had the intent necessary for

 felony murder. Dooley, No. 327942, 2016 WL 6127723, at *4. Petitioner’s challenge

 to the malice element of felony murder lacks merit.

              3. Conspiracy

       Petitioner’s final argument is that there was insufficient evidence that he

 participated in a conspiracy. In Michigan, a person is guilty of criminal conspiracy

 if the person agrees with one or more persons to commit an illegal act or to commit

 a legal act in an illegal manner. Mich. Comp. Laws § 750.157a; People v. Seewald,

 499 Mich. 111, 117–18 (2016).

       The “gist” of conspiracy “lies in the illegal agreement”; once the
       agreement is formed, the “crime is complete.” Michigan law requires
       no proof of an overt act taken in furtherance of the conspiracy. And,
       because the crime is complete upon the conspirators’ agreement, the
       prosecution need not prove that “the purpose contemplated by the
       unlawful agreement was accomplished.”

 Seewald, 499 Mich. at 117 (footnotes omitted).



                                          17
Case 2:17-cv-11625-PDB-DRG ECF No. 9 filed 05/08/20          PageID.1346     Page 18 of 20




       Further, it is well established that it is not necessary that each of the
       coconspirators have full knowledge of the extent of the conspiracy:

              A person may be a party to a continuing conspiracy by
              knowingly co-operating to further the object thereof.
              People v. Heidt, [312 Mich. 629, 20 N.W.2d 751 (1945)].
              It is not necessary to a conviction for conspiracy that each
              defendant have knowledge of all its ramifications. People
              v. DeLano, 318 Mich. 557 [28 N.W.2d 909 (1947)]. Nor
              is it necessary that one conspirator should know all of the
              conspirators or participate in all of the objects of the
              conspiracy. People v. Garska, 303 Mich. 313, [6 N.W.2d
              527 (1942)].

 People v. Hunter, 466 Mich. 1, 7 (2002).

       Petitioner alleges that Davenport, Houston, and Glaspie formed the plan to

 rob Johnson and that the conspiracy was complete before he allegedly was invited

 to join the group and arrived on the scene. There was some testimony that the initial

 plan to rob Johnson did not involve Petitioner. See 4/21/15 Trial Tr. at 147–152, 205,

 233, ECF No. 7-8, PgID 816–821, 874, 902.

       But there was other testimony that Davenport, Houston, and Glaspie decided

 they needed a gun to accomplish the robbery. Houston then contacted Petitioner

 about bringing a gun and participating in the robbery, and Petitioner agreed to join

 the other three men. He subsequently brought a gun to a meeting with the three other

 men and agreed with the plan to assault and rob Johnson. See 4/21/15 Trial Tr. at

 153–157, PgID 822–826; 4/22/15 Trial Tr. at 20–24, ECF No. 7-9, PgID 939–943.




                                           18
Case 2:17-cv-11625-PDB-DRG ECF No. 9 filed 05/08/20           PageID.1347     Page 19 of 20




        “One who joins a conspiracy after it has been formed is as guilty as though

 he were an original conspirator.” People v. Garska, 303 Mich. 313, 319 (1942).

 Therefore, even if there was an initial agreement that did not include Petitioner, the

 jury could have inferred from the evidence that Petitioner subsequently participated

 in the conspiracy. Petitioner’s challenge to his conspiracy conviction lacks merit.

              C. Summary

       A rational juror could have concluded from the evidence taken in the light

 most favorable to the prosecution that Petitioner was guilty of felony murder.

 Moreover, the state appellate court’s conclusion that Petitioner’s convictions were

 supported by sufficient evidence was not contrary to, or an unreasonable application

 of, Jackson. Petitioner is not entitled to relief, given the double deference that applies

 to his sufficiency-of-the-evidence claim.

                                    IV. CONCLUSION

       For the reasons given above, Petitioner’s first claim lacks substantive merit,

 his second claim is not cognizable on habeas review, and both of his claims are

 procedurally defaulted. Further, the state appellate court’s decision was not contrary

 to Supreme Court precedent, an unreasonable application of Supreme Court

 precedent, or an unreasonable determination of the facts. The state court’s decision

 clearly was not so lacking in justification that there was an error beyond any

 possibility for fairminded disagreement. Accordingly, the Court denies the petition


                                             19
Case 2:17-cv-11625-PDB-DRG ECF No. 9 filed 05/08/20          PageID.1348    Page 20 of 20




 for a writ of habeas corpus. The Court likewise denies Petitioner’s requests for

 appointment of counsel, oral arguments, and an evidentiary hearing.

       The Court declines to grant a certificate of appealability because reasonable

 jurists could not disagree with the Court’s resolution of Petitioner’s claims, nor

 conclude that the issues deserve encouragement to proceed further. Miller-El v.

 Cockrell, 537 U.S. 322, 327 (2003) (citing Slack v. McDaniel, 529 U.S. 473, 484

 (2000)). The Court likewise denies leave to appeal in forma pauperis should

 Petitioner decide to appeal this decision. He may apply to the United States Court of

 Appeals for the Sixth Circuit for a certificate of appealability and for leave to appeal

 in forma pauperis.

 IT IS SO ORDERED.



                                         s/Paul D. Borman
                                         Paul D. Borman
 Date: May 8, 2020                       United States District Judge




                                           20
